DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021, 07/28/2021, 08/23/2021, 09/23/2021, 10/11/2021, 11/24/2021, 12/08/2021 have been considered by the examiner.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Specification
The Specification has been amended and overcomes the objection to the Specification. The objection is hereby withdrawn.

Claim Objections
Claim 1 has been amended and overcomes the objection to the claims. The objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 1 and 2 have been amended and overcome the 35 U.S.C. § 112 rejections. The 35 U.S.C. § 112 rejections are hereby withdrawn.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in Remarks pages 6-9 filed 06/18/2021 have been fully considered and are persuasive. The prior art of record, Di Carlo et al. “Equilibrium Separation and Filtration of Particles Using Differential Inertial Focusing” Anal. Chem. 2008, 80, 2204-2211, hereinafter Di Carlo, does not disclose sorting irregularly shaped particles such as sperm cells, or a ratio of curvature (critical parameter “r”) to the hydraulic diameter (Dh) defined by the formula 2ra2/ Dh3 is less than about 0.03 as claimed in the instant invention. 
Further, Di Carlo “Inertial microfluidics” Lab Chip, 2009, 9, 3038–3046, hereafter Di Carlo 2009, discloses that the ratio of curvature to the hydraulic diameter starts at > ~0.04 for focusing particles (Di Carlo 2009, p 3043, second column, first paragraph). As noted in applicant’s argument, the ratio of the radius of curvature to the channel hydraulic diameter is less than 0.03 which is effective for focusing sperm cells and Di Carlo 2009 does not disclose or suggest this feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Q.B.V./Examiner, Art Unit 1798       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797